Title: To Thomas Jefferson from Johann Ludwig de Unger, 10 May 1788
From: Unger, Johann Ludwig von
To: Jefferson, Thomas


          Salzliebenhalle, 10 May 1788. Thanks TJ for his letter of 16 Feb. 1788 and for granting the favor asked of him; says he is deeply affected by TJ’s remarks “sur le Bonheur et les Avantages propres à l’Amerique.” “Un tel Eloge de la Part de Votre Excellence est garant de la Prosperité de ces Contrees si interessantes a tant d’egard, et inspire en meme Tems des Voeux ardens pour la Durée de cette Prosperité avec tant d’autres. Ces Voeux tiennent etroitement a ceux que je forme pour la Conservation de Vos jours precieux, Monsieur. Puissies Vous etre jusqu’au Terme le plus eloigne le Soutiens et l’ornement de Votre Patrie.”
        